DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following titles are suggested: 
LOW LATENCY INTERRUPT ALERTS FOR ARTIFICIAL NEURAL NETWORK SYSTEMS AND METHODS IN VIDEO PROCESSING
LOW LATENCY INTERRUPT ALERTS FOR ARTIFICIAL NEURAL NETWORK SYSTEMS AND METHODS IN IMAGE STREAM PROCESSING

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to
abstract ideas without significantly more.
Step 1:
Claims 1-10 are directed to a method (a process), claims 11-20 are directed to system. Therefore, claims 1-20 fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 1:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover
mental processes including an observation, evaluation, judgment or opinion that could be performed
in the human mind or with the aid of pencil and paper. This claim falls within the “Mental processes” and “Mathematical concepts” grouping of abstract ideas.
	Claim 1 recites in part:
	processing the first data inputs to generate a first inference output after a first latency; processing the second data inputs to generate a second inference output after a second latency less than the first latency;
	This limitation falls under a claim to mathematical relationships, mathematical formulas or equations where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). For example, a human can come to two conclusions based on sets of data. Further, the second inference output latency is less than the first is simply the human doing the second data set first before doing the first.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	receiving a first plurality of data inputs at a first artificial neural network (ANN) and a second plurality of data inputs at a second ANN, wherein the first data inputs and the second data inputs are associated with a data stream; by the first ANN… by the second ANN; providing the second inference output to a logic device before the first inference output is generated.
	The element of “receiving a first plurality of data inputs at a first artificial neural network (ANN) and a second plurality of data inputs at a second ANN, wherein the first data inputs and the second data inputs are associated with a data stream;” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (See MPEP 2106.05(g)).
The additional limitation of “by the first ANN… by the second ANN;” amounts to generally linking the use of the judicial exception to a particular field of use (See MPEP 2106.05(h)). The additional limitation of “providing the second inference output to a logic device before the first inference output is generated.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting the order of a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “receiving a first plurality of data inputs at a first artificial neural network (ANN) and a second plurality of data inputs at a second ANN, wherein the first data inputs and the second data inputs are associated with a data stream;” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (See MPEP 2106.05(g)). The element of “by the first ANN… by the second ANN;” amounts to generally linking the use of the judicial exception to a particular field of use (See MPEP 2106.05(h)). The element of “providing the second inference output to a logic device before the first inference output is generated.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 2:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	the second inference output comprises an interrupt alert associated with an event detected in the data stream by the second ANN; adjusting an operation of the logic device in response to the interrupt alert before the first inference output is generated.
	The element of “the second inference output comprises an interrupt alert associated with an event detected in the data stream by the second ANN;” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and additionally selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
The additional limitation of “adjusting an operation of the logic device in response to the interrupt alert before the first inference output is generated.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting the order of a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “the second inference output comprises an interrupt alert associated with an event detected in the data stream by the second ANN;” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and additionally selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). The element of “adjusting an operation of the logic device in response to the interrupt alert before the first inference output is generated.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting the order of a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 3:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	comprising preprocessing the first data inputs to generate the second data inputs.
	The element of “comprising preprocessing the first data inputs to generate the second data inputs.” amounts generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “comprising preprocessing the first data inputs to generate the second data inputs.” amounts generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 4:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	the first data inputs comprise a video frame of the data stream; the second data inputs comprise a reduced resolution video frame; and the preprocessing comprises processing the video frame of the data stream to generate the reduced resolution video frame.
	The element of “the first data inputs comprise a video frame of the data stream;” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). The element of “the second data inputs comprise a reduced resolution video frame;” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
The additional limitation of “and the preprocessing comprises processing the video frame of the data stream to generate the reduced resolution video frame.” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the elements of “the first data inputs comprise a video frame of the data stream; the second data inputs comprise a reduced resolution video frame;” and “and the preprocessing comprises processing the video frame of the data stream to generate the reduced resolution video frame.” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 5:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	the first inference output is a classification of an object in the data stream; and the second inference output is an event detected in the data stream.
	The element of “the first inference output is a classification of an object in the data stream;” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). The element of “the second inference output is an event detected in the data stream.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the elements of “the first inference output is a classification of an object in the data stream;” and “the second inference output is an event detected in the data stream.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 6:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	training the first ANN with a first set of video frames; training the second ANN with a second set of video frames generated from the first set; and wherein the second set has a reduced pixel resolution and/or a reduced pixel depth in relation to the first set.
	The element of “training the first ANN with a first set of video frames;” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). The element of “training the second ANN with a second set of video frames generated from the first set;” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). The element of “and wherein the second set has a reduced pixel resolution and/or a reduced pixel depth in relation to the first set” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (See MPEP 2106.05(g)). Training a neural network on video frames is well understood, routine, and conventional as evidenced by Murali (US 20170206434; Abstract & [0003]) . Examiner notes that a set of video frames is essentially a set of images. Murali states that Convolutional Neural Networks trained on a training set of images of objects (Murali; Abstract).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the elements of “training the first ANN with a first set of video frames; training the second ANN with a second set of video frames generated from the first set;” and “and wherein the second set has a reduced pixel resolution and/or a reduced pixel depth in relation to the first set.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). Training Neural Network is
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 7:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	the first set of data inputs is greater than the second set of data inputs; and the first ANN includes a greater number of hidden layers than the second ANN.
	The element of “the first set of data inputs is greater than the second set of data inputs;” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). The element of “the first ANN includes a greater number of hidden layers than the second ANN.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). The element of “and wherein the second set has a reduced pixel resolution and/or a reduced pixel depth in relation to the first set” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (See MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the elements of “training the first ANN with a first set of video frames; training the second ANN with a second set of video frames generated from the first set;” and “and wherein the second set has a reduced pixel resolution and/or a reduced pixel depth in relation to the first set.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 8:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	the hidden layers of the second ANN comprise nodes utilizing binary weights.
	The element of “the hidden layers of the second ANN comprise nodes utilizing binary weights.” amounts to generally linking the use of the judicial exception to a particular environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the elements of “the hidden layers of the second ANN comprise nodes utilizing binary weights.” amounts to generally linking the use of the judicial exception to a particular environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 9:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	the processing performed by the first ANN and the second ANN is performed in parallel; the first ANN is implemented by a graphics processing unit (GPU); and the second ANN is implemented by a programmable logic device (PLD).
	The element of “the processing performed by the first ANN and the second ANN is performed in parallel;” amounts to generally linking the use of the judicial exception to a particular environment or field of use (See MPEP 2106.05(h)). The elements of “the first ANN is implemented by a graphics processing unit (GPU); and the second ANN is implemented by a programmable logic device (PLD).” amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the elements of “the processing performed by the first ANN and the second ANN is performed in parallel;” amounts to generally linking the use of the judicial exception to a particular environment or field of use (See MPEP 2106.05(h)). The additional elements of “the first ANN is implemented by a graphics processing unit (GPU); and the second ANN is implemented by a programmable logic device (PLD).” amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 10:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	the processing performed by the first ANN and the second ANN is performed sequentially by the logic device.
	The element of “the processing performed by the first ANN and the second ANN is performed sequentially by the logic device.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to selecting the order of a particular data source or type of data to be manipulated (See MPEP 2106.05(g)) and mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the elements of “the processing performed by the first ANN and the second ANN is performed sequentially by the logic device.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to selecting the order of a particular data source or type of data to be manipulated (See MPEP 2106.05(g)) and mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 11:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover
mental processes including an observation, evaluation, judgment or opinion that could be performed
in the human mind or with the aid of pencil and paper. This claim falls within the “Mental processes” and “Mathematical concepts” grouping of abstract ideas.
	Claim 11 recites in part:
	process the first data inputs to generate a first inference output after a first latency; process the second data inputs to generate a second inference output after a second latency less than the first latency;
	This limitation falls under a claim to mathematical relationships, mathematical formulas or equations where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). For example, a human can come to two conclusions based on sets of data. Further, the second inference output latency is less than the first is simply the human doing the second data set first before doing the first.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	receive a first plurality of data inputs associated with a data stream; receive a second plurality of data inputs associated with the data stream; a logic device configured to receive the second inference output before the first inference output is generated.
	The element of “receive a first plurality of data inputs associated with a data stream; receive a second plurality of data inputs associated with the data stream;” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (See MPEP 2106.05(g)). The additional limitation of “by the first ANN… by the second ANN;” amounts to generally linking the use of the judicial exception to a particular field of use (See MPEP 2106.05(h)). The additional limitation of “a logic device configured to receive the second inference output before the first inference output is generated.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting the order of a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “receive a first plurality of data inputs associated with a data stream; receive a second plurality of data inputs associated with the data stream;” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (See MPEP 2106.05(g)). The element of “a logic device configured to receive the second inference output before the first inference output is generated.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 12:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	the second inference output comprises an interrupt alert associated with an event detected in the data stream by the second ANN; the logic device is configured to adjust its operation in response to the interrupt alert before the first inference output is generated.
	The element of “the second inference output comprises an interrupt alert associated with an event detected in the data stream by the second ANN;” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and additionally selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
The additional limitation of “the logic device is configured to adjust its operation in response to the interrupt alert before the first inference output is generated.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting the order of a particular data source or type of data to be manipulated (See MPEP 2106.05(g)) and mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)). 
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “the second inference output comprises an interrupt alert associated with an event detected in the data stream by the second ANN;” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and additionally selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). The element of “the logic device is configured to adjust its operation in response to the interrupt alert before the first inference output is generated.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting the order of a particular data source or type of data to be manipulated (See MPEP 2106.05(g)) and mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 13:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	the second data inputs are generated from the first data inputs.
	The element of “the second data inputs are generated from the first data inputs.” amounts generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “the second data inputs are generated from the first data inputs.” amounts generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 14:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	the first data inputs comprise a video frame of the data stream; the second data inputs comprise a reduced resolution video frame
	The limitation “the first data inputs comprise a video frame of the data stream;” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). The element of “the second data inputs comprise a reduced resolution video frame;” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the elements of “the first data inputs comprise a video frame of the data stream; the second data inputs comprise a reduced resolution video frame;” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 15:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	the first inference output is a classification of an object in the data stream; and the second inference output is an event detected in the data stream.
	The limitation “the first inference output is a classification of an object in the data stream;” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). The element of “the second inference output is an event detected in the data stream.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the elements of “the first inference output is a classification of an object in the data stream;” and “the second inference output is an event detected in the data stream.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 16:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	the first ANN is configured to be trained with a first set of video frames; the second ANN is configured to be trained with a second set of video frames generated from the first set; and the second set has a reduced pixel resolution and/or a reduced pixel depth in relation to the first set.
	The element of “the first ANN is configured to be trained with a first set of video frames;” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). The element of “the second ANN is configured to be trained with a second set of video frames generated from the first set;” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). The element of “the second set has a reduced pixel resolution and/or a reduced pixel depth in relation to the first set.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (See MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the elements of “the first ANN is configured to be trained with a first set of video frames; the second ANN is configured to be trained with a second set of video frames generated from the first set;” and “the second set has a reduced pixel resolution and/or a reduced pixel depth in relation to the first set.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 17:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	the first set of data inputs is greater than the second set of data inputs; and the first ANN includes a greater number of hidden layers than the second ANN.
	The element of “the first set of data inputs is greater than the second set of data inputs;” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). The element of “the first ANN includes a greater number of hidden layers than the second ANN.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). The element of “and wherein the second set has a reduced pixel resolution and/or a reduced pixel depth in relation to the first set” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (See MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the elements of “training the first ANN with a first set of video frames; training the second ANN with a second set of video frames generated from the first set;” and “and wherein the second set has a reduced pixel resolution and/or a reduced pixel depth in relation to the first set.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 18:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	the hidden layers of the second ANN comprise nodes utilizing binary weights.
	The element of “the hidden layers of the second ANN comprise nodes utilizing binary weights.” amounts to generally linking the use of the judicial exception to a particular environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the elements of “the hidden layers of the second ANN comprise nodes utilizing binary weights.” amounts to generally linking the use of the judicial exception to a particular environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 19:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	the processes performed by the first ANN and the second ANN is performed in parallel; the first ANN is implemented by a graphics processing unit (GPU); and the second ANN is implemented by a programmable logic device (PLD).
	The element of “the processes performed by the first ANN and the second ANN is performed in parallel;” amounts to generally linking the use of the judicial exception to a particular environment or field of use (See MPEP 2106.05(h)). The elements of “the first ANN is implemented by a graphics processing unit (GPU); and the second ANN is implemented by a programmable logic device (PLD).” amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the elements of “the processes performed by the first ANN and the second ANN is performed in parallel;” amounts to generally linking the use of the judicial exception to a particular environment or field of use (See MPEP 2106.05(h)). The additional elements of “the first ANN is implemented by a graphics processing unit (GPU); and the second ANN is implemented by a programmable logic device (PLD).” amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 20:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	the processes performed by the first ANN and the second ANN is performed sequentially by the logic device.
	The element of “the processes performed by the first ANN and the second ANN is performed sequentially by the logic device.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to selecting the order of a particular data source or type of data to be manipulated (See MPEP 2106.05(g)) and mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the elements of “the processes performed by the first ANN and the second ANN is performed sequentially by the logic device.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to selecting the order of a particular data source or type of data to be manipulated (See MPEP 2106.05(g)) and mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent US10650805 [hereinafter Pinto] in view of US Application US20170206434 [hereinafter Murali].
Regarding claim 1, Pinto teaches A method comprising: receiving a first plurality of data inputs at a first artificial neural network (ANN) and a second plurality of data inputs at a second ANN (Pinto; [4]; Pinto teaches a system with two neural networks. The first neural network receiving an audio signal, and the second neural network receiving an audio signal.), 
processing the first data inputs by the first ANN to generate a first inference output after a first latency (Pinto; [9]; Output from the first deep neural network or the second neural network may be selected to be output to the decoder.);
processing the second data inputs by the second ANN to generate a second inference output after a second latency less than the first latency (Pinto; [5]; The second neural network is trained with fewer hidden layers and lower neurons per layer than the first Neural Network … the smaller model may require fewer computes and its evaluation may be faster);
Examiner notes that because of the fewer parameters, neurons and layers in the second neural network, the second neural network runs faster, thus having a lower latency.
and providing the second inference output to a logic device before the first inference output is generated (Pinto; [9]; Output from the first deep neural network or the second neural network may be selected to be output to the decoder.).
Examiner notes that Pinto teaches that both neural networks come up with an output before one is selected for use. As previously explained, because the second neural network runs faster, with fewer neurons and parameters, the second neural network will process it first and come up with an output first.
Pinto does not explicitly teach wherein the first data inputs and the second data inputs are associated with a data stream;
Murali teaches wherein the first data inputs and the second data inputs are associated with a data stream (Murali; [0022, 0118]; The neural network processes images from a camera… the parameters can also be control to allow processing a series of images at a predetermined rate.);
Examiner notes that a data stream or video stream is simply comprised of frames of images in quick succession (series of images).
It would have been obvious before the effective filing date to combine the image stream processing networks system of Murali with the system of Pinto because Murali maintains accuracy of image and video analysis while managing computation needs (Murali; Abstract, [0002-0003]).
Regarding claim 2, Murali teaches wherein: the second inference output comprises an interrupt alert associated with an event detected in the data stream by the second ANN (Murali; [0081]; Incorrect results can be discovered and utilized to further train the low-fidelity classifier. This indicates that elements of the low-fidelity classifier require additional adjustments.);
Examiner notes that under the broadest reasonable interpretation, interrupt alerts could be a signal that adjusts the operation of a logic device when something happens. In this case, the incorrect result being discovered could be the trigger for an “interrupt alert.”
and the method further comprises adjusting an operation of the logic device in response to the interrupt alert before the first inference output is generated (Murali; [0081]; Examiner notes that as previously explained, the interrupt alert adjusts the operation of a logic device. When Murali is combined with Pinto, it would be obvious that the adjustment of the lower fidelity/faster neural network will happen before the output of the slower network.).
The rationale for combining the image/video processing system of Murali with the dual network system of Pinto is the same as previously explained.
Regarding claim 3, Murali teaches further comprising preprocessing the first data inputs to generate the second data inputs (Murali; [0112] System has an image queue which queues a series of images captured by the camera and may include down-sampling images to low-resolution images.).
Examiner notes that this teaches preprocessing (down-sampling) the series of images before they are used by the neural network system.
The rationale for combining the image/video processing system of Murali with the dual network system of Pinto is the same as previously explained.
Regarding claim 4, Murali teaches the first data inputs comprise a video frame of the data stream; the second data inputs comprise a reduced resolution video frame (Murali; [0112]);
Examiner notes that since the first neural network taught by Pinto has more layers and neurons than the second neural network, it would be obvious for the down sampled versions of the series of images to be run on the second, faster neural network while the first neural network has the original images.
and the preprocessing comprises processing the video frame of the data stream to generate the reduced resolution video frame (Murali; [0112]; The preprocessing that Murali teaches is down sampling images.).
Examiner notes that lower resolution versions of video frames is a form of down sampling.
The rationale for combining the image/video processing system of Murali with the dual network system of Pinto is the same as previously explained.
Regarding claim 5, Murali teaches the first inference output is a classification of an object in the data stream (Murali; [0116]; The high-fidelity classifier may confirm presence or depiction of one or more objects.);
Examiner notes that as previously explained the high-fidelity classifier output comes from the first neural network with more neurons and layers. The second output is from the second neural network with less layers and neurons.
and the second inference output is an event detected in the data stream (Murali; [0116]; The low-fidelity classifier selects candidate regions with searching zones.).
Examiner notes that event detection differs from object detection in that events would take place over an area or region within a series of images, rather than singular objects in the images.
The rationale for combining the image/video processing system of Murali with the dual network system of Pinto is the same as previously explained.
	Regarding claim 6, Murali teaches training the first ANN with a first set of video frames (Murali; [0060, 0116]; The non-down sampled images are used in the high-fidelity classifier.);
	training the second ANN with a second set of video frames generated from the first set (Murali; [0060, 0116]; The down sampled images are used to train the neural network in the low-fidelity classifier are derived from the original higher resolution images.);
and wherein the second set has a reduced pixel resolution and/or a reduced pixel depth in relation to the first set (Murali; [0060, 0116]; The low fidelity classifier includes a neural network that is trained on down sampled images. The high-fidelity classifier includes a neural network trained on higher resolution images.).
The rationale for combining the image/video processing system of Murali with the dual network system of Pinto is the same as previously explained.
Regarding claim 7, Pinto teaches and the first ANN includes a greater number of hidden layers than the second ANN (Pinto; [5]; The second neural network includes fewer hidden layers than the first neural network.).
Pinto does not explicitly teach the first set of data inputs is greater than the second set of data inputs;
Murali teaches the first set of data inputs is greater than the second set of data inputs (Murali; [0060]; The down sampled training set that is used by the second, smaller/faster neural network is comprised of down sampled versions of the same images used in the first neural network.);
Examiner notes that if the original images will be greater than the down sampled images.
The rationale for combining the image/video processing system of Murali with the dual network system of Pinto is the same as previously explained.
Regarding claim 8, Murali teaches the hidden layers of the second ANN comprise nodes utilizing binary weights (Murali; [0081, 0085-0086]; Binary values of one and zero can be assigned… Backpropagation calculates adjustments for adjustable weights/values for each neuron in a layer.).
Examiner notes that under the broadest reasonable interpretation, binary weights are weights that are constrained to two possible values. 
Regarding claim 9, Pinto teaches and the second ANN is implemented by a programmable logic device (PLD) (Pinto; [51]; The second neural network’s computing device is a programmable logic device (PLD).).
Murali teaches the processing performed by the first ANN and the second ANN is performed in parallel (Murali; [0039]; Many of these operations can be performed in parallel.);
the first ANN is implemented by a graphics processing unit (GPU) (Murali; [0039]; Neural networks may be favorably implemented on one or more GPUs to take advantage of the parallel processing capabilities of such processors.);
The rationale for combining the image/video processing system of Murali with the dual network system of Pinto is the same as previously explained.
Regarding claim 10, Murali teaches the processing performed by the first ANN and the second ANN is performed sequentially by the logic device (Murali; [0110]; The system includes a low-fidelity classifier followed by a high-fidelity classifier.).
Regarding claim 11, Pinto in view of Murali [hereinafter Pinto-Murali] teaches all the limitations and motivations of claim 1 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11. Claim 11 additionally recites “system.” Pinto teaches “a system” (Pinto; [7]).
Regarding claim 12, Pinto-Murali teaches all the limitations and motivations of claim 2 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 12. Claim 12 additionally recites “system.” Pinto teaches “a system” (Pinto; [7]).
Regarding claim 13, Pinto-Murali teaches all the limitations and motivations of claim 3 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 13. Claim 13 additionally recites “system.” Pinto teaches “a system” (Pinto; [7]).
Regarding claim 14, Pinto-Murali teaches all the limitations and motivations of claim 4 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 14. Claim 14 additionally recites “system.” Pinto teaches “a system” (Pinto; [7]).
Regarding claim 15, Pinto-Murali teaches all the limitations and motivations of claim 5 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 15. Claim 15 additionally recites “system.” Pinto teaches “a system” (Pinto; [7]).
Regarding claim 16, Pinto-Murali teaches all the limitations and motivations of claim 6 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 16. Claim 16 additionally recites “system.” Pinto teaches “a system” (Pinto; [7]).
Regarding claim 17, Pinto-Murali teaches all the limitations and motivations of claim 7 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 17. Claim 17 additionally recites “system.” Pinto teaches “a system” (Pinto; [7]).
Regarding claim 18, Pinto-Murali teaches all the limitations and motivations of claim 8 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 18. Claim 18 additionally recites “system.” Pinto teaches “a system” (Pinto; [7]).
Regarding claim 19, Pinto-Murali teaches all the limitations and motivations of claim 9 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to those elements of claim 19. Claim 19 additionally recites “system.” Pinto teaches “a system” (Pinto; [7]).
Regarding claim 20, Pinto-Murali teaches all the limitations and motivations of claim 10 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to those elements of claim 20. Claim 20 additionally recites “system.” Pinto teaches “a system” (Pinto; [7]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WU whose telephone number is (571)272-3380. The examiner can normally be reached Monday-Friday between 9AM and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC C WU/               Examiner, Art Unit 2128         
                                                                                                                                                                                /BRIAN M SMITH/Primary Examiner, Art Unit 2122